 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   BRIAN BEST,                                   )   Case No.: 3:18-CV-00554-RCJ-WGC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 16)
 9                                                 )
     MEREDITH BERESFORD, et al.,                   )
10                                                 )
                                                   )
11                           Defendants.           )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge William G. Cobb (ECF No. 16 1) entered on July 31, 2019, recommending that the
15

16
     Court dismiss the complaint with prejudice, and the motion for injunctive relief be denied

17   as moot. No objection to the Report and Recommendation has been filled.
18          This action was referred to Magistrate Judge Cobb under 28 U.S.C. §
19
     636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District
20
     Court for the District of Nevada.
21

22          The Court has considered the pleadings and memoranda of the parties and other

23   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
24
            IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and
25
     Recommendation (ECF No. 16) entered on July 31, 2019, is ADOPTED and
26
     ACCEPTED.
27

28          1   Refers to Court’s docket number.



                                                        1
 1        IT IS FURTHER ORDERED that this action is DISMISSED WITH PREJUDICE.
 2
          IT IS FURTHER ORDERED that the Motion or Injunctive Relief (ECF No. 6) is
 3
     DENIED as MOOT.
 4

 5
          IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.

 6        IT IS SO ORDERED.
 7                                           Dated this 20th day of August, 2019.
 8

 9
                                             ROBERT C. JONES
10                                           Senior District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                               2
